DETAILED ACTION
The present office action is in response to the preliminary amendment filed 06/27/2019.  Claims 1 – 20 were cancelled.  Claims 21 – 40 are currently pending in the application.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 21 – 40 are objected to because of the following informalities relating to antecedent basis:
Claim 21 recites “the front side” in line 3, which should recite “a front side”. 
Claim 21 recites “the base” in line 3, which should recite “a base”. 
Claim 21 recites “the side” in line 4, which should recite “each side”. 
Claim 21 recites “air jet streams in the form of wall jet streams”  in line 8, which should recite “air jet streams in a form of wall jet streams”.
Claim 21 recites “the direction of flow” in lines 12-13, which should recite “a direction of flow”. 

Claim 21 recites “the hydraulic diameter” in lines 13-14, which should recite “a hydraulic diameter”. 
Claim 21 recites “the first opening” in line 14, which should recite “the at least one
Claim 21 recites “the perspective” in line 15, which should recite “a perspective”.
Claim 21 recites “the wall jet stream coming out of the first opening of the side wall” in lines 16-17, which should recite “the wall jet streams coming out of the plurality of first openings along the respective side wall”.
Claim 21 recites “the depth of the work space” in line 18, which should recite “a depth of the work space”. 
Claims 22 – 39 recite “A fume cupboard according to…” in line 1, which should recite “The fume cupboard according to…” for proper antecedent basis.  It is noted antecedent basis for “a fume cupboard” was established in line 1 of Claim 21, from which Claims 22 – 39 depend. 
Claim 22 recites “the respective base plate” in lines 6-7, which should recite “the 
Claim 22 recites “at least one of the second openings” in lines 7-8, which should recite “at least one of the plurality of second openings”. 
Claim 22 recites “the hydraulic diameter” in lines 10-11, which should recite “a hydraulic diameter”.
Claim 22 recites “the second opening” in lines 11-12, which should recite “the at least one second opening”. 
Claim 22 recites “the perspective” in line 12, which should recite “a perspective”. 
Claim 22 recites “the base jet stream coming out of the second opening” in lines 13-14, which should recite “the base jet streams coming out of the plurality of second openings” . 
Claim 22 recites “an area” in line 14, which should recite “the area”. 
Claim 23 recites “:the second duct” in line 2. Claim 23 depends from Claim 21. Antecedent basis for “a second duct” was established in Claim 22.  
For antecedent basis for “the second duct” to be properly established, Claim 23 should be amended to depend from Claim 22. 
Claim 23 recites “the first and/or the second opening” in lines 4-5, which should recite “the at least one first opening and/or the at least one second opening”. 
Claim 24 recites “:the base jet streams coming out of the second opening” in lines 3-4. Claim 24 depends from Claim 21. Antecedent basis for “the base jet streams coming out of the second opening” was established in Claim 22.  
For antecedent basis for “the base jet streams coming out of the second opening” to be properly established, Claim 24 should be amended to depend from Claim 22. 
Claim 24 recites “the wall jet stream coming out of the first opening from the side wall and/or of the base jet stream coming out of the second opening from the base plate occurs in an area of the front side” in lines 2-5, which should recite “the wall jet streams coming out of the plurality of first openings from the respective side wall and/or of the base jet streams coming out of the plurality of second openings from the base plate occurs in the area of the front side”
Claim 25 recites “:the base jet streams coming out of the second opening” in lines 3-4. Claim 25 depends from Claim 21. Antecedent basis for “a base jet streams coming out of the second opening” was established in Claim 22.  
For antecedent basis for “the base jet streams coming out of the second opening” to be properly established, Claim 25 should be amended to depend from Claim 22. 
Claim 24 recites “the wall jet stream coming out of the first opening from the side wall and/or of the base jet stream coming out of the second opening from the base plate occurs in an area of the front side” in lines 2-5, which should recite “the wall jet streams coming out of the plurality of first openings from the respective side wall and/or of the base jet streams coming out of the plurality of second openings from the base plate occurs in the
Claim 26 recites “:the second pressure chamber” in lines 3-4. Claim 26 depends from Claim 21. Antecedent basis for “a second pressure chamber” was established in Claim 22.  
For antecedent basis for “the second pressure chamber” to be properly established, Claim 26 should be amended to depend from Claim 22. 
Claim 28 recites “the second pressure chamber” in line 3. Claim 28 depends from Claim 21. Antecedent basis for “a second pressure chamber” was established in Claim 22.  
For antecedent basis for “the second pressure chamber” to be properly established, Claim 28 should be amended to depend from Claim 22. 
Claim 32 recites “:of at least a/[the] second opening” in lines 2-3. Claim 32 depends from Claim 21. Antecedent basis for “of at least a second opening” was established in Claim 22.  
For antecedent basis for “of at least a/[the] second opening” to be properly established, Claim 32 should be amended to depend from Claim 22. 
Claim 32 recites “a cross-section surface at least one a first and/or a second opening”, which should recite “the cross-sectional surface of the at least one first opening and/or the at least one second opening”. 
Claim 33 recites “:of at least a/[the] second opening” in lines 2-3. Claim 33 depends from Claim 21. Antecedent basis for “of at least a second opening” was established in Claim 22.  
For antecedent basis for “of at least a/[the] second opening” to be properly established, Claim 33 should be amended to depend from Claim 22. 
Claim 33 recites “a cross-section surface at least one a first and/or a second opening”, which should recite “the cross-sectional surface of the at least one first opening and/or the at least one second opening”. 
Claim 34 recites “:of at least a/[the] second opening” in line 2. Claim 34 depends from Claim 21. Antecedent basis for “of at least a second opening” was established in Claim 22.  
For antecedent basis for “of at least a/[the] second opening” to be properly established, Claim 34 should be amended to depend from Claim 22. 
Claim 34 recites “at least a first or a second opening are/is designed in such a way that the pressurized-air jet stream coming out of the first and/or the second opening is emitted into the work space as a periodically oscillating wall jet stream and/or as a periodically oscillating base jet stream” in lines 1-6, which should recite “the at least one first opening and/or the at least one second opening emits its associated wall jet stream and/or its associated base jet stream as a periodically oscillating wall jet stream and/or as a periodically oscillating base jet stream”.
Claim 35 recites “the periodicity is at a range of 1 Hz to 100 Hz” in lines 1-2, which should recite “the periodic oscillation of the wall jet stream and/or the periodic oscillation of the base jet stream is in a range of 1 Hz to 100 Hz”.  
Claim 38 recites “the first and/or the second opening” in line 3, which should recite “the at least one first opening and/or the at least one second opening”. 
Claim 39 recites “:the second openings” in line 2. Claim 39 depends from Claim 21. Antecedent basis for “second openings” was established in Claim 22.  
For antecedent basis for “the second openings” to be properly established, Claim 39 should be amended to depend from Claim 22. 
Claim 39 recites “the first and/or the second opening” in lines 1-2, which should recite “the at least one first opening and/or the at least one second opening”. 
Claim 40 recites “the front side” in line 3, which should recite “a front side”. 
Claim 40 recites “the base” in line 3, which should recite “a base”. 
Claim 40 recites “the side” in line 4, which should recite “each side”. 
Claim 40 recites “the respective base plate” in lines 9-10, which should recite “the 
Claim 40 recites “at least one of the second openings” in lines 12-13, which should recite “at least one of the plurality of second openings”.
Claim 40 recites “the direction of flow” in line 13, which should recite “a direction of flow”. 
Claim 40 recites “the hydraulic diameter” in lines 13-14, which should recite “a hydraulic diameter”. 
Claim 40 recites “the second opening” in lines 14-15, which should recite “the at least one second opening”. 
Claim 40 recites “the perspective” in line 15, which should recite “a perspective”.
Claim 40 recites “the base jet stream coming out of the second opening” in lines 16-17, which should recite “the base jet streams coming out of the plurality of second openings”.
Claim 40 recites “the depth of the work space” in lines 18-19, which should recite “a depth of the work space”. 
Appropriate correction is required.
It is noted the antecedent basis and grammatical issues in the claim set are likely the result of the claims being translated from German to English.  The Examiner suggests reviewing the entire claim set for antecedent basis and grammatical issues that may not be listed above. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 21 – 40 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 21 recites “at least one of the first openings is fluidically connected to the first pressure chamber” in lines 10-11.  Antecedent basis for “a plurality of first openings” was established in line 7 of the claim.  Further, there is a “plurality of first openings” fluidically connected to each first hollow profile/pressure chamber on the front side of each side wall, as recited in lines 5-7 of the claim.  This yields the claim indefinite, since it is unclear if only one of the first openings is required to be fluidically connected via a first longitudinal duct, or whether one of the first openings of the plurality of first openings along each side wall is required to be connected to its associated pressure chamber via a first longitudinal duct.
For purposes of examination, the Examiner interprets there is a first longitudinal duct on the front side of each side wall (two first longitudinal ducts) in which at least one of the first openings of the plurality of openings along each side wall is connected to the associated first pressure chamber via the first longitudinal duct.  
Claims 22 – 39 are rejected for their dependency on Claim 21. 
Claim 40 excites the limitations “a second hollow profile”, “a second pressure chamber”, “a plurality of second openings”, and “a second longitudinal duct” without reciting a first hollow profile, a first pressure chamber, a first plurality of second openings, and a first longitudinal duct.  This yields the claim indefinite, as one of ordinary skill in the art cannot ascertain the metes and bounds of the claim. 
Is the structure of a first hollow profile, a first pressure chamber, a first plurality of second openings, and a first longitudinal duct implicitly recited and required to satisfy the 
Alternatively, is the structure of a first hollow profile, a first pressure chamber, a first plurality of second openings, and a first longitudinal duct not implicitly recited?  Under this scenario, the limitations “a second hollow profile”, “a second pressure chamber”, “a plurality of second openings”, and “a second longitudinal duct” should instead recite “a first hollow profile”, “a first pressure chamber”, “a plurality of first openings”, and “a first longitudinal duct”.
Because the figures do not illustrate a situation in which the air is only emitted along the front side of the base plate (and not along the front sides of the side walls), the Examiner interprets the structure of a first hollow profile, a first pressure chamber, a first plurality of second openings, and a first longitudinal duct to be implicitly recited and required by the clam for purposes of examination.
Appropriate action is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Truhan (U.S. Patent No. 3,254,588).
Regarding Claim 21, Truhan shows (Figures 1, 2, 3, and 4):
A fume cupboard (10) for a laboratory space (laboratory, Col. 1, lines 15-16), the fume cupboard (10) comprising:
a housing (outer casing, Col. 2, lines 41-43) in which a work space (work space illustrated in Figure 2 defined by 40, 62, 52, 64, and 42) is located (as illustrated in Figures 1 and 2) , which is limited on a front side (the front side of the work space, as illustrated in Figure 1) by a front sash (162), on a base (the bottom of the work space, as illustrated in Figure 3) by a base plate (38), and on each side (the side of the work space, as illustrated in Figure 2) by a side wall (40 and 42) respectively and a first hollow profile (the walls forming the hollow profile/shape defining 102 and 104 respectively, as illustrated in Figure 2) arranged on (as illustrated in Figure 2) a front side (the side of 40 and 42 proximate 162) of each of the respective side walls (40 and 42), wherein
each of the first hollow profiles (the walls forming the hollow profile/shape defining 102 and 104 respectively, as illustrated in Figure 2) has a first pressure chamber (102 and 104 respectively), which is fluidically connected to (as illustrated in Figures 2 and 4 by the air flow arrows) a plurality of first openings (102 is connected to outlet openings of 106, 108, 110; 104 is connected to outlet openings of 106’, 108’, 110’; see Col. 3, lines 60-69), out of which air jet streams (air streams exiting outlet openings of 106/108/110/106’/108’/110’ illustrated in Figures 2 and 4) in the form of wall jet streams (“these air outlets extend from the bottom 38 to the top 36 of the hood”, Col. 3, lines 63-65; therefore, wall jet streams are formed) consisting of pressurized air (as illustrated in Figures 2 and 4; the wall air jets streams are pressurized via inlet fan 90) can be emitted along (as illustrated by the air flow arrows in Figure 2) the respective side wall (40 and 42) into the work space (work space illustrated in Figure 2 defined by 40, 62, 52, 64, and 42), wherein
at least one of the first openings (as illustrated in by the air flow arrows in Figures 1, 2, and 4, the outlet opening of 110 is fluidically connected to 102 and the outlet opening of 110’ is fluidically connected to 104) are fluidically connected to the first pressure chamber (102 and 104) via a first longitudinal duct (110 and 110’ respectively), and that the first longitudinal duct (110 and 110’ respectively) has a length L (the length of 110 and 110’ from inlet to outlet, see “L” in Annotated Figure 4 below) in a direction of flow (the direction of flow through 110/110’ from the inlet of 110/110’ to the outlet of 110/110’; as illustrated by air flow arrows in Figure 4, the direction of flow through 110/110’ is substantially perpendicular) that is greater than (as illustrated in Annotated Figure 4, the length L is greater than the calculated hydraulic diameter of the outlet) a hydraulic diameter (the calculated hydraulic diameter of the cross-sectional surface in Annotated Figure 4 using the equation dh=2ab/(a+b), wherein a = dimension of L and b = dimension of the cross-sectional surface) of a cross-sectional surface (the dimension of the outlet opening of 110 and 110’ perpendicular to the direction of flow, see “cross-sectional surface” in Annotated Figure 4 below) of the at least one first opening (110 and 110’ respectively), from a perspective perpendicular to (as illustrated in Figure 4, the direction of flow through 110/110’ is substantially perpendicular; therefore, the substantially horizontal direction is perpendicular to the direction of flow) the direction of flow (the direction of flow through 110/110’ from the inlet of 110/110’ to the outlet of 110/110’; as illustrated by air flow arrows in Figure 4, the direction of flow through 110/110’ is substantially perpendicular), in order to prevent flow displacement (as illustrated by the air flow arrows in Figure 2, the pressure of the air jet coming from 110/110’ along the respective side walls prevents flow displacement; “the discharge velocity with the quantity of air reduction to maintain a relatively constant air flow pattern”, Col. 1, lines 45-48) of the wall jet stream 

    PNG
    media_image1.png
    459
    777
    media_image1.png
    Greyscale

However, because Truhan’s specification does not recite any dimensions, the not to scale drawings (specifically Figure 4) does not explicitly teach the length of the first duct is at least three times the hydraulic diameter of the cross-sectional surface of the first opening.
In Figure 4, Truhan illustrates the length of the first duct is greater than the hydraulic diameter of the cross-sectional surface of the first opening (the calculated hydraulic diameter of the cross-sectional surface in Annotated Figure 4 using the equation dh=2ab/(a+b), wherein a = dimension of L and b = dimension of the cross-sectional surface).  However, Truhan is does not recite that the length of the first duct is at least three times the hydraulic diameter of the cross-sectional surface of the first opening.  It would have been obvious to one having ordinary skill in the art at the time of filing to calculate and design the length of the first duct to be at least three times the hydraulic diameter of the cross-sectional surface of the first opening in order to provide the discharge velocity required for the quantity of air discharging through the plurality of openings to achieve the relatively constant air flow pattern through the hood/cupboard.   

Claims 22, 23, 24, 25, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Truhan (U.S. Patent No. 3,254,588), as recited in Claim 21 above, in view of Turko (U.S. Patent No. 3,747,505).
Regarding Claim 22, Truhan teaches the claimed invention of the first hollow profile  having a first pressure chamber, which is fluidically connected to the plurality of first openings, out of which air jet streams in the form of base jet streams into the work space, wherein at least one of the first openings is fluidically connected to the first pressure chamber via the first longitudinal duct.  However, Truhan does not teach an identical structure of Claim 21 (a second hollow profile, a second pressure chamber, a plurality of second openings, a second longitudinal duct…) along the front side of the base plate. 
In the same field of endeavor of fume cupboards, Turko teaches (Figures 10, 11, and 12):
It is known in the fume cupboard (80) art to supply (see Col. 5, lines 62-68) air jet streams (89 and 90 in Figure 10) along the front side (front sides of 81 and 82 along the front opening, as illustrated in Figure 10) of the side walls (81 and 82) and to supply (see Col. 6, lines 23-33) air jet streams (90 in Figure 11) along the front side (front side of 97 along the front opening, as illustrated in Figure 10) of the base plate (97).
Further, “the inward sweeping of high velocity air over both the work surface and the sides of the hood substantially eliminates the possibility that counterflows of air within hood could carry fumes out of the hood and into the laboratory”, Col. 2, lines 7-11.
Truhan teaches the claimed structure including the first hollow profile, first pressure chamber, plurality of first openings and first longitudinal duct along the front sides of each side wall of the fume cupboard but does not teach the second hollow profile, second pressure chamber, plurality of second openings and second longitudinal duct along the front side of the base plate.  Turko teaches it is known in the fume cupboard art to supply air jet streams along the front sides of each side wall and along the front side of the base plate in order to substantially eliminates the possibility that counterflows of air within hood could carry fumes out of the hood and into the laboratory.  It would have been obvious to one having ordinary skill in the art at the time of filing to modify Truhan’s fume cupboard to include duplicate structure to emit air jet streams along the front side of the base plate, as taught by Turko, for the purposes of substantially eliminate the possibility that counterflows of air within fume cupboard could carry fumes out of the hood and into the laboratory, since it has been held that mere duplication of the essential working parts of a device involve only routine skill in the art. 

Regarding Claim 23, Truhan teaches (Figures 1, 2, 3, and 4):
The first duct (110 and 110’ respectively) has the length L (the length of 110 and 110’ from inlet to outlet, see “L” in Annotated Figure 4 below) in a direction of flow (the direction of flow through 110/110’ from the inlet of 110/110’ to the outlet of 110/110’; as illustrated by air flow arrows in Figure 4, the direction of flow through 110/110’ is substantially perpendicular) that is greater than (as illustrated in Annotated Figure 4, the length L is greater than the calculated hydraulic diameter of the outlet) the hydraulic diameter (the calculated hydraulic diameter of the cross-sectional surface in Annotated Figure 4 using the equation dh=2ab/(a+b), wherein a = dimension of L and b = dimension of the cross-sectional surface) of the cross-sectional surface (the dimension of the outlet opening of 110 and 110’ perpendicular to the direction of flow, see “cross-sectional surface” in Annotated Figure 4 below) of the at least one first opening (110 and 110’ respectively).
However, because Truhan’s specification does not recite any dimensions, the not to scale drawings (specifically Figure 4) does not explicitly teach the length L is four to eleven times the hydraulic diameter of the cross-sectional area of the first opening.
In Figure 4, Truhan illustrates the length of the first duct is greater than the hydraulic diameter of the cross-sectional surface of the first opening (the calculated hydraulic diameter of the cross-sectional surface in Annotated Figure 4 using the equation dh=2ab/(a+b), wherein a = dimension of L and b = dimension of the cross-sectional surface).  However, Truhan is does not recite that the length of the first duct is four to eleven times the hydraulic diameter of the cross-sectional surface of the first opening.  It would have been obvious to one having ordinary skill in the art at the time of filing to calculate and design the length of the first duct to be in the range of four to eleven times the hydraulic diameter of the cross-sectional surface of the first opening in order to 

Regarding Claim 24, Truhan teaches (Figures 1, 2, 3, and 4):
No flow displacement (as illustrated by the air flow arrows in Figure 2, the pressure of the air jet coming from 110/110’ along the respective side walls prevents flow displacement; “the discharge velocity with the quantity of air reduction to maintain a relatively constant air flow pattern”, Col. 1, lines 45-48) of the wall jet stream (the wall jet stream out of 110/110’; “these air outlets extend from the bottom 38 to the top 36 of the hood”, Col. 3, lines 63-65; therefore, wall jet streams are formed) coming out of the at least one first opening (110 and 110’ respectively) of the respective side wall (40 and 32) occurs in the area of (as illustrated in Figure 2, the first openings are in the area of the front side of the workspace) the front side (the front side of the work space, as illustrated in Figure 1) of the work space (work space illustrated in Figure 2 defined by 40, 62, 52, 64, and 42) up to at least 50% of (as illustrated by the air flow arrows in Figure 4, flow displacement in the wall jet streams from the plurality of openings connected to 102/104 to the openings 54 in rear wall 52 is prevented along the entire depth of the work space by the discharge velocity of the wall jet streams; “the discharge velocity with the quantity of air reduction to maintain a relatively constant air flow pattern”, Col. 1, lines 45-48) the depth (the depth of the workspace is the dimension from 30 to 52 in Figure 2) of the work space (work space illustrated in Figure 2 defined by 40, 62, 52, 64, and 42).

Regarding Claim 25, Truhan teaches (Figures 1, 2, 3, and 4):
No flow displacement (as illustrated by the air flow arrows in Figure 2, the pressure of the air jet coming from 110/110’ along the respective side walls prevents flow displacement; “the discharge velocity with the quantity of air reduction to maintain a relatively constant air flow pattern”, Col. 1, lines 45-48) of the wall jet stream (the wall jet stream out of 110/110’; “these air outlets extend from the bottom 38 to the top 36 of the hood”, Col. 3, lines 63-65; therefore, wall jet streams are formed) coming out of the at least one first opening (110 and 110’ respectively) of the respective side wall (40 and 32) occurs in the area of (as illustrated in Figure 2, the first openings are in the area of the front side of the workspace) the front side (the front side of the work space, as illustrated in Figure 1) of the work space (work space illustrated in Figure 2 defined by 40, 62, 52, 64, and 42) up to at least 75% of (as illustrated by the air flow arrows in Figure 4, flow displacement in the wall jet streams from the plurality of openings connected to 102/104 to the openings 54 in rear wall 52 is prevented along the entire depth of the work space by the discharge velocity of the wall jet streams; “the discharge velocity with the quantity of air reduction to maintain a relatively constant air flow pattern”, Col. 1, lines 45-48) the depth (the depth of the workspace is the dimension from 30 to 52 in Figure 2) of the work space (work space illustrated in Figure 2 defined by 40, 62, 52, 64, and 42).

Regarding Claim 28, Truhan teaches (Figures 1, 2, 3, and 4):
A control device (90 and associated “variable speed controls on the input fans”, Col. 1, lines 42-43) which adjusts a pressure in the first pressure chamber (102 and 104) based on a speed of a fan (86 and 88) fluidically connected (as illustrated by the air flow arrows in Figure 1) to the first pressure chamber (102 and 104) during intended uses of the fume cupboard (10).
However, Truhan lacks teaching the pressure in the first pressure chamber is adjusted at a range from 50 Pa to 500 Pa.
It would have been obvious to one having ordinary skill in the art at the time of filing to calculate pressure within the first pressure chamber to be between a range of 50 Pa to 500 Pa based on the current speed of the variable speed inlet fans to provide the discharge velocity required for the quantity of air discharging through the plurality of openings to achieve the relatively constant air flow pattern through the hood/cupboard.   

Regarding Claim 39, Truhan shows (Figures 1, 2, 3, and 4):
The plurality of first openings (102 is connected to outlet openings of 106, 108, 110; 104 is connected to outlet openings of 106’, 108’, 110’; see Col. 3, lines 60-69) have a rectangular shape (“these air outlets extend from the bottom 38 to the top 36 of the hood”, Col. 3, lines 63-65; therefore, as illustrated in Figure 4, the openings are rectangular in shape). 

Claims 26, 29, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Truhan (U.S. Patent No. 3,254,588) and Turko (U.S. Patent No. 3,747,505), as recited in Claim 22 above, further in view of Haugen et al. (U.S. Pre-Grant Publication No. 2011/0244775).
Regarding Claim 26, Truhan teaches (Figures 1, 2, 3, and 4):
The first pressure chamber (102 and 104).
However, the combination of Truhan and Turko does not teach a first pressure transducer which is fluidically connected to the first pressure chamber. 
In the same field of endeavor of fume cupboards, Haugen teaches (Figures 3 and 4):
It is known in the fume cupboard (10) art to fluidically connect (as illustrated by the air flow arrows in Figures 3 and 4) a pressure transducer (54) to a pressure chamber (42).
Further, “these improved means promote uniformity in air flow”, Paragraph 0008.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the fume cupboard shown by Truhan to include a first pressure transducer which is fluidically connected to the first pressure chamber, as taught by Haugen, to promote uniformity in air flow. 

Regarding Claim 29, Truhan teaches (Figures 1, 2, 3, and 4):
The first pressure chamber (102 and 104) and the control device (90 and associated “variable speed controls on the input fans”, Col. 1, lines 42-43).
However, the combination of Truhan and Turko does not teach a first pressure transducer which is fluidically connected to the first pressure chamber. 
In the same field of endeavor of fume cupboards, Haugen teaches (Figures 3 and 4):
It is known in the fume cupboard (10) art to fluidically connect (as illustrated by the air flow arrows in Figures 3 and 4) a pressure transducer (54) to a pressure chamber (42) and to a control device (62).
Further, “these improved means promote uniformity in air flow”, Paragraph 0008.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the fume cupboard shown by Truhan to include a first pressure transducer which is fluidically connected to the first pressure chamber and the control device, as taught by Haugen, to promote uniformity in air flow. 

Regarding Claim 30, Truhan teaches (Figures 1, 2, 3, and 4):
The control device (90 and associated “variable speed controls on the input fans”, Col. 1, lines 42-43) is a mass flow controller (the supply air flow is controlled by 90, which sets the input fan speed and the mass flow rate of the supply air flow) 

Regarding Claim 31, Truhan teaches (Figures 1, 2, 3, and 4):
The mass flow controller (the supply air flow is controlled by 90, which sets the input fan speed and the mass flow rate of the supply air flow)  is arranged within (as illustrated in Figure 1, 90 is arranged within the outer casing of 10) the housing (outer casing, Col. 2, lines 41-43).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Truhan (U.S. Patent No. 3,254,588) in view of Turko (U.S. Patent No. 3,747,505).
Regarding Claim 40, Truhan shows (Figures 1, 2, 3, and 4):
A fume cupboard (10) for a laboratory space (laboratory, Col. 1, lines 15-16), the fume cupboard (10) comprising:
a housing (outer casing, Col. 2, lines 41-43) in which a work space (work space illustrated in Figure 2 defined by 40, 62, 52, 64, and 42) is located (as illustrated in Figures 1 and 2) , which is limited on a front side (the front side of the work space, as illustrated in Figure 1) by a front sash (162), on a base (the bottom of the work space, as illustrated in Figure 3) by a base plate (38), and on each side (the side of the work space, as illustrated in Figure 2) by a side wall (40 and 42) respectively and a first hollow profile (the walls forming the hollow profile/shape defining 102 and 104 respectively, as illustrated in Figure 2) arranged on (as illustrated in Figure 2) a front side (the side of 40 and 42 proximate 162) of each of the respective side walls (40 and 42), wherein
each of the first hollow profiles (the walls forming the hollow profile/shape defining 102 and 104 respectively, as illustrated in Figure 2) has a first pressure chamber (102 and 104 respectively), which is fluidically connected to (as illustrated in Figures 2 and 4 by the air flow arrows) a plurality of first openings (102 is connected to outlet openings of 106, 108, 110; 104 is connected to outlet openings of 106’, 108’, 110’; see Col. 3, lines 60-69), out of which air jet streams (air streams exiting outlet openings of 106/108/110/106’/108’/110’ illustrated in Figures 2 and 4) in the form of wall jet streams (“these air outlets extend from the bottom 38 to the top 36 of the hood”, Col. 3, lines 63-65; therefore, wall jet streams are formed) consisting of pressurized air (as illustrated in Figures 2 and 4; the wall air jets streams are pressurized via inlet fan 90) can be emitted along (as illustrated by the air flow arrows in Figure 2) the respective side wall (40 and 42) into the work space (work space illustrated in Figure 2 defined by 40, 62, 52, 64, and 42), wherein
at least one of the first openings (as illustrated in by the air flow arrows in Figures 1, 2, and 4, the outlet opening of 110 is fluidically connected to 102 and the outlet opening of 110’ is fluidically connected to 104) are fluidically connected to the first pressure chamber (102 and 104) via a first longitudinal duct (110 and 110’ respectively), and that the first longitudinal duct (110 and 110’ respectively) has a length L (the length of 110 and 110’ from inlet to outlet, see “L” in Annotated Figure 4 below) in a direction of flow (the direction of flow through 110/110’ from the inlet of 110/110’ to the outlet of 110/110’; as illustrated by air flow arrows in Figure 4, the direction of flow through 110/110’ is substantially perpendicular) that is greater than (as illustrated in Annotated Figure 4, the length L is greater than the calculated hydraulic diameter of the outlet) a hydraulic diameter (the calculated hydraulic diameter of the cross-sectional surface in Annotated Figure 4 using the equation dh=2ab/(a+b), wherein a = dimension of L and b = dimension of 
However, because Truhan’s specification does not recite any dimensions, the not to scale drawings (specifically Figure 4) does not explicitly teach the length of the first duct is at least three times the hydraulic diameter of the cross-sectional surface of the first opening.
In Figure 4, Truhan illustrates the length of the first duct is greater than the hydraulic diameter of the cross-sectional surface of the first opening (the calculated hydraulic diameter of the cross-sectional surface in Annotated Figure 4 using the equation dh=2ab/(a+b), wherein a = dimension of L and b = dimension of the cross-sectional surface).  However, Truhan is does not recite that the length of the first duct is at least three times the hydraulic diameter of the cross-sectional surface of the first opening.  It would have been obvious to one having ordinary skill in the art at the time of filing to calculate and design the length of the first duct to be at least three times the hydraulic diameter of the cross-sectional surface of the first opening in order to provide the discharge velocity required for the quantity of air discharging through the plurality of openings to achieve the relatively constant air flow pattern through the hood/cupboard.   

Therefore, Truhan teaches the first hollow profile  having a first pressure chamber, which is fluidically connected to the plurality of first openings, out of which air jet streams in the form of base jet streams into the work space, wherein at least one of the first openings is fluidically connected to the first pressure chamber via the first longitudinal duct.  However, Truhan does not teach an identical structure (a second hollow profile, a second pressure chamber, a plurality of second openings, a second longitudinal duct…) along the front side of the base plate. 

In the same field of endeavor of fume cupboards, Turko teaches (Figures 10, 11, and 12):
It is known in the fume cupboard (80) art to supply (see Col. 5, lines 62-68) air jet streams (89 and 90 in Figure 10) along the front side (front sides of 81 and 82 along the front opening, as illustrated in Figure 10) of the side walls (81 and 82) and to supply (see Col. 6, lines 23-33) air jet streams (90 in Figure 11) along the front side (front side of 97 along the front opening, as illustrated in Figure 10) of the base plate (97).
Further, “the inward sweeping of high velocity air over both the work surface and the sides of the hood substantially eliminates the possibility that counterflows of air within hood could carry fumes out of the hood and into the laboratory”, Col. 2, lines 7-11.
Truhan teaches the claimed structure including the first hollow profile, first pressure chamber, plurality of first openings and first longitudinal duct along the front sides of each side wall of the fume cupboard but does not teach the second hollow profile, second pressure chamber, plurality of second openings and second longitudinal duct along the front side of the base plate.  Turko teaches it is known in the fume cupboard art to supply air jet streams along the front sides of each side wall and along the front side of the base plate in order to substantially eliminates the possibility that counterflows of air within hood could carry fumes out of the hood and into the laboratory.  It would have been obvious to one having ordinary skill in the art at the time of filing to modify Truhan’s fume cupboard to include duplicate structure to emit air jet streams along the front side of the base plate, as taught by Turko, for the purposes of substantially eliminate the possibility that counterflows of air within fume cupboard could carry fumes out of the hood and into the laboratory, since it has been held that mere duplication of the essential working parts of a device involve only routine skill in the art. 

Allowable Subject Matter
Claims 27, 32, 33, 34, 35, 36, 37, and 38 would be allowable if rewritten to overcome the claim objections and the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claim 27, Haugen teaches (Figures 3 and 4):
The pressure transducer (54) comprises a pressure transducer line (58), which is arranged in such a way (as illustrated in Figure 4) that a pressure-chamber end (60) of the pressure transducer line (58) extends past (as illustrated in Figure 4) an inner surface (the chamber side inner surface, as illustrated in Figure 4) of the pressure chamber (42). 
The combination of Truhan, Turko, and Haugen, either alone or in combination, does not teach or suggest the pressure-chamber end of the first pressure transducer lines ends flush with the inner surface of the first pressure chamber. 

Regarding Claim 32, the combination of Truhan and Turko does not teach the cross-sectional surface of at least the first and/or the second opening is at a range of 1 mm2 to 4 mm2.
The closest prior art is Lin (U.S. Pre-Grant Publication No. 2007/0105494), which recites “diffuser holes are circular holes 3mm in diameter” in Paragraph 0058.  However, there is no motivation to add diffuser holes that are 3 mm in diameter to Truhan’s openings (102 is connected to outlet openings of 106, 108, 110; 104 is connected to outlet openings of 106’, 108’, 110’; see Col. 3, lines 60-69). 

Claim 33 would be allowable for its dependency on Claim 32. 

Regarding Claim 34, the combination of Truhan and Turko teaches:
The first opening, the second opening, the wall jet stream, and the base jet stream.  Further, Truhan’s arcuate panel 112/112’ rotates back and forth to open and close air outlet passages 106/108/110/106’/108’/110’ based on the sash height.  However, this rotation of panel 112/112’ when the sash height is changed does not produce periodically oscillating air jet streams.   
The closest prior art is Singh (U.S. Pre-Grant Publication No. 2017/0361365), which teaches a fume hood (10) wherein an actuator 16a urns a shaft 17 to cause oscillation of blade 16c and teeth 16b, as illustrated in Figures 8A-8C, in a continuous oscillatory, periodic manner (see Paragraph 0045).  
However, since Truhan’s arcuate panel 112/112’ rotates based on the sash height, there is no motivation to modify Truhan to cause continuous oscillatory rotation of the arcuate panel to produce oscillating air jet streams.

Claims 35, 36, 37, and 38 would be allowable for their dependency on Claim 34. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided in the Notice of References Cited.
Bell et al. (U.S. Patent No. 6,428,408) teaches a fume hood (300) in which supply air is supplied at a pressure between about 1.5 and 3 Pa (see Col. 13, lines 17-21). 
Bayern (U.S. Patent No. 3,237,548) teaches a fume cupboard (10) in which supply air is supplied along the side wall of the fume cupboard (see air flow arrows in Figures 1 and 5).
Cote (U.S. Patent No. 5,042,456) teaches a fume cupboard (1) in which supply air is supplied along the side walls and the front of the base plate (see air flow arrows in Figures 1 and 2a). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762
03/12/2021

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762